DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14-23 and 26-33 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the pre-appeal brief conference filed on 01/25/2022, have been fully considered. The reasons set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The formal drawings received on 12/07/2018 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 32, only the limitation “The method according to claim 14” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein the HAG terminates the TCP connection in a case that the network address used for the primary MPTCP subflow is lost” are neither required to be executed nor disclosed by the cited prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-23 and 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “by the HCPE: intercepting and converting first TCP segments from the client node of the local network to first MPTCP segments of the primary MPTCP subflow and vice versa; using destination address information of the networking node of the outside network in the first TCP segments as destination address information of the first MPTCP segments without altering the destination address information; and using source address information of the networking node of the outside network in the first MPTCP segment as source address information in the first TCP segments without altering the source address information; and by the HAG: converting second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa while preserving source address information and destination address information without altering the source address information or the destination address information” of claim(s) 14 22, and 23. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 22, 23, 26, 27, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”).
Claim 14 (similar claims 22, 23). Kini teaches:
A method for exchanging data over a TCP connection between a client node that resides in a local network and a networking node that resides in an outside network; – in paragraphs [0005], [0018], [0037], Fig. 2 ([0005] “A method in an edge router to facilitate communications between a subscriber end station running TCP and a second electronic device that is one of a second edge router and server end station comprises the following steps. … The edge router determines that the packets are either received from the subscriber end station over a TCP connection or from the second electronic device over an MPTCP connection.” [0018] “subscriber end stations are coupled (e.g., through customer premise equipment coupled to an access network (wired or wirelessly)) to edge network elements, which are coupled (e.g., through one or more core network elements) to other edge network elements, which are coupled to other end stations (e.g., server end stations).” [0037] “host 1 205 communicates with host 2 220.”) {Examiner’s interpretation: Host 1 205 and Host 2 220 in Fig. 2 of Kini corresponds to the client node and the network node, respectively, in the claim.}
wherein the TCP connection comprises a primary Multipath TCP (MPTCP) subflow over a first access network between a hybrid customer premises equipment (HCPE) that servers as a gateway connecting the client node or the local network of the client node to the first access network, the HCPE serving as a first proxy node, and a hybrid access gateway (HAG) that provides communication between the first access network and the outside network, the HAG serving as a second proxy node; – in paragraphs [0037], [0038], Fig. 2 ([0037] “host 1 205 communicates with host 2 220. These hosts run TCP, but can take advantage of an MPTCP connection over the Internet …. Edge routers 1 and 2 110, 215 that run MPTCP proxies support this capability.” [0038] “Packets are transmitted between host 1 205 and edge router 1 110 over a TCP connection in an access network. Packets are also transmitted between host 2 220 and edge router 2 215 over a TCP connection in an access network. Edge routers 1 and 2 110, 215 run MPTCP proxies so that packets can be transmitted over an MPTCP connection over the Internet.”) {Examiner’s interpretation: Edge routers 1 and 2 110, 215 running MPTCP proxies in Kini corresponds to the HCPE and HAG, respectively, in the claim. The packet transmission over the MPTCP connection over the Internet in Kini corresponds to the primary MPTCP sublow over the first access network in the claim.}
the method comprising: – in paragraphs [0005], Fig. 2 ([0005] “A method ….”)
by the HCPE: intercepting and converting first TCP segments from the client node of the local network to first MPTCP segments of the primary MPTCP subflow and vice versa; – in paragraph [0039], Fig. 2 ([0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.”)
using destination address information of the networking node of the outside network in the first TCP segments as destination address information of the first MPTCP segments without altering the destination address information; and using source address information of the networking node of the outside network in the first MPTCP segment as source address information in the first TCP segments without altering the source address information; and – in paragraphs [0005], [0036], [0039], [0048], Fig. 2 ([0005] “The edge router registers an Internet Protocol (IP) address of the subscriber end station ….” [0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection. To maintain this mapping the unique identification for the TCP segment (as described above) is used. When a segment is received at the edge router 110 on the TCP connection it is mapped to a segment on an MPTCP connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 (which corresponds to the HCPE in the claim) and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP.” [0048] “At operation 405, edge router 110 registers an IP address of the host or client ….”) Kini performs processing of converting and forwarding the message from TCP to MPTCP; however, Anton performs processing of forwarding the message without changing the source and destination addresses. Anton below discloses … without altering the destination address information; … without altering the source address information.
by the HAG: converting second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa while preserving source address information and destination address information without altering the source address information or destination address information – in paragraphs [0036], [0039], [0050] Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of the mapping of a segment on the TCP connection onto a segment on the MPTCP connection. This mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”) Kini performs processing of converting and forwarding the message from TCP to MPTCP; however, Anton performs processing of forwarding the message without changing the source and destination addresses. Anton below discloses … while preserving source address information and destination address information without altering the source address information or destination address information.

Kini does not explicitly teach:
performing processing of forwarding the message without changing the source address and/or destination address.
However, Anton teaches:
performing processing of forwarding the message without changing the source address and/or destination address – in paragraph [0041] (“When messages must pass several networks to reach their destination node, the header information changes every time the message traverses a router. Nonetheless, the IP address of the destination node is maintained constant across the networks. As an example, assuming that computer 71 wishes to send a message to computer 75, the header of the information must relay the message through router 74. Therefore, the message leaving computer 71 will include a source hardware address of 100 and an IP address of 222.222.222.1, as well as the IP address of computer 75. However, since computer 75 is not within the same network as computer 71, the message will include the hardware address 200 of the router 74. The router 74 will pick up the message since the message has its hardware address, but upon inspection of the destination IP address will determine that the final destination is that of computer 75. Therefore, the router will forward the message to computer 75 with a new header. The new header will identify computer 71 as the originator of the message by maintaining its source IP address of 222.222.222.1, but will identify router 74 as the sender of the forwarded message by listing the source hardware address 300 of side B of router 74. Since side B of router 74 faces the same network 79 as computer 75, the forwarded message will include the correct destination hardware and IP address of computer 75. When responding, computer 75 will know that the original source of the message was computer 71 because it IP address was preserved in spite having received the message from the router 74. This would be true no matter the number of routers the message had to traverse before reaching computer 75. In this case, it can be seen that the source IP address in the header of a message can uniquely identify the originator of a message, whereas the source hardware address changes every time the message passes through a router and is thus not a reliable source for identifying the originator of the message. It would seem therefore that the source IP address in the header of a message would be a prime candidate for identifying a specific node across multiple networks, as is required by the present invention. However, this is not the case if a message crosses a network making use of Network Address Translation (NAT) services to manage its access network nodes.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini with Anton (which is an analogous art) to include performing processing of forwarding the message without changing the source address and/or destination address, as taught by Anton, in paragraph [0039], to makes use of the Internet protocol, IP, which is the protocol used by networks to communicate with the Internet.

Combination of Kini and Anton does not explicitly teach:
	wherein the first access network is of an Internet service provider (ISP).
	However, AAPA teaches:
	wherein the first access network is of an Internet service provider (ISP) – in paragraph [0003] ([0003] “A Customer Premises Equipment connects clients or local networks to an access network of an Internet Service Provider or ISP. The ISP then provides internet access to the clients by connecting the access network with the Internet through a gateway over the core network of the provider.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini and Anton with AAPA (which is an analogous art) to include wherein the first access network is of an Internet service provider (ISP), as taught by Kini, in paragraph [0001], to improve throughput of data communicated to and from a host or client running TCP.
Claim 26. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
Kini teaches:
wherein the HAG is transparent to the networking node due to the preserving of the source address information and the destination address information without altering the source address information or the destination address information in the converting of the second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa – in paragraphs [0036], [0039], [0050] Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of the mapping of a segment on the TCP connection onto a segment on the MPTCP connection. This mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”)

Claim 27. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
Kini teaches:
wherein the networking node believes that it receives single path TCP segments from the client or HCPE due to the preserving of the source address information and the destination address information without altering the source address information or the destination address information in the converting of the second TCP segments from the networking node of the outside network to second MPTCP segments of the primary subflow and vice versa – in paragraphs [0036], [0039], [0050] Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of the mapping of a segment on the TCP connection onto a segment on the MPTCP connection. This mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”)

Claim 29. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
	Kini teaches: 
wherein the HAG comprises a server that includes proxy logic that performs the converting step by the HAG. – in paragraphs [0036], [0037]-[0039], [0050], Fig. 2 ([0036] “A TCP connection is uniquely identified by a source IP address, a destination IP address …. MPTCP connections are also uniquely identified in this manner. A segment within a TCP connection is uniquely identified with its sequence number. The multiplexing and demultiplexing procedures at the edge router 110 consist of maintaining a mapping from a segment on the TCP connection into a segment on an MPTCP constituent connection.” [0037] “host 1 205 communicates with host 2 220. These hosts run TCP, but can take advantage of an MPTCP connection over the Internet …. Edge routers 1 and 2 110, 215 that run MPTCP proxies support this capability.” [0038] “Packets are transmitted between host 1 205 and edge router 1 110 over a TCP connection in an access network. Packets are also transmitted between host 2 220 and edge router 2 215 over a TCP connection in an access network. Edge routers 1 and 2 110, 215 run MPTCP proxies so that packets can be transmitted over an MPTCP connection over the Internet.” [0039] “When host 1 205 initiates a TCP connection with edge router 1 110 and transmits packets to edge router 1 110, edge router 1 110 terminates that TCP connection and demultiplexes the packets for MPTCP. Edge router 1 110 sends the converted packets over an MPTCP connection over the Internet to edge router 2 215, which also runs an MPTCP proxy and is therefore compatible with MPTCP. Edge router 2 215 terminates the MPTCP connection and initiates a new TCP connection over access network with host 2 220. Edge router 2 215 multiplexes the packets from the MPTCP connection for transmission over the TCP connection and sends the packets to host 2 220. Host 2 220 runs TCP and is unaware of the conversions occurring at edge routers 1 and 2 110, 215. Likewise, the reverse occurs when host 2 220 initiates a TCP connection to send packets to host 1 205.” [0050] “This conversion involves the use of the mapping of a segment on the TCP connection onto a segment on the MPTCP connection. This mapping was created when the segment was transmitted from the TCP connection to the MPTCP connection. From that time the mapping of the segment number from one connection to the other is maintained.”)

Claim 33. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
	Kini teaches: 
wherein both the client node and the networking node experience a single path TCP connection while multipath is supported for the connection between the HCPE and the HAG. – in paragraphs [0005], [0018], [0037], Fig. 2 ([0005] “A method in an edge router to facilitate communications between a subscriber end station running TCP and a second electronic device that is one of a second edge router and server end station comprises the following steps. … The edge router determines that the packets are either received from the subscriber end station over a TCP connection or from the second electronic device over an MPTCP connection.” [0018] “subscriber end stations are coupled (e.g., through customer premise equipment coupled to an access network (wired or wirelessly)) to edge network elements, which are coupled (e.g., through one or more core network elements) to other edge network elements, which are coupled to other end stations (e.g., server end stations).” [0037] “host 1 205 communicates with host 2 220.”)

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”).
Claim 15. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).

Combination of Kini, Anton, and AAPA does not explicitly teach:
wherein the TCP connection comprises an auxiliary MPTCP subflow over a second access network between the HCPE and the HAG; the method further comprising: at the HCPE, converting third TCP segments to third MPTCP segments of the auxiliary MPTCP subflow and vice versa; and at the HAG, converting fourth TCP segments to fourth MPTCP segments of the auxiliary subflow and vice versa.
Annamalaisami teaches:
wherein the TCP connection comprises an auxiliary MPTCP subflow over a second access network between the HCPE and the HAG; – in paragraphs [0284]-[0285], Figs. 1B, 8A, 8B ([0284]-[0285] “a device 200A (e.g., first device), intermediary between another device 200B (e.g., a second device) …, establishes a MPTCP session between the first device and the second device. … device 200B may negotiate for MPTCP support with device 200A based on the request for establishing the second connection/subflow …. The MPTCP manager 880 may identify one or more connections (e.g., TCP connections) under a MPTCP session.”)
the method further comprising: at the HCPE, converting third TCP segments to third MPTCP segments of the auxiliary MPTCP subflow and vice versa; and at the HAG, converting fourth TCP segments to fourth MPTCP segments of the auxiliary subflow and vice versa – in paragraphs [0271], [0278], [0281], [0282], [0284], [0285], [0291], [0293], [0295], Figs. 1B, 8A, 8B ([0271] “Device 200B may receive communications, such as TCP packets from a client 102 …. device 200B may include at least certain features and/or functionality similar and/or identical to those of device 200A. … Device 200A and device 200B may comprise intermediary nodes in a network, for conveying, routing and/or accelerating communications from at least one source to at least one destination.” [0278] “the device 200A (e.g., via the MPTCP manager 880) establishes a MPTCP PCB if a MPTCP request is received from device 200B.” [0281] “MPTCP PCB may operate or serve as a multiplexer/demultiplexer for subflows under MPTCP.” [0282] “By providing the translated sequence identifiers, applications handling the subflow communications can process the communications as if they belong to a single connection (e.g., TCP connection). … downstream applications handling or processing the communications at a destination or at another intermediate node may operate in the same manner (e.g., without a need to support MPTCP subflows).” [0284]-[0285] “a device 200A (e.g., first device), intermediary between another device 200B (e.g., a second device) …, establishes a MPTCP session between the first device and the second device. … device 200B may negotiate for MPTCP support with device 200A based on the request for establishing the second connection/subflow …. The MPTCP manager 880 may identify one or more connections (e.g., TCP connections) under a MPTCP session.” [0291] “the first device may translate or convert, via the protocol control structure, subflow-specific sequence identifiers of packets transmitted via each of the plurality of subflows, to sequence identifiers unique across the plurality of subflows.” [0293] “the first device may transmit the data packets with the translated sequence identifiers to the destination device via a single TCP connection.” [0295] “When sending data (to device 200B for example), device 200A can use the MPTCP PCB to determine which portion of data to send in each subflow. In doing so, device 200A uses the MPTCP PCB to de-multiplex data to the various subflows.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Annamalaisami (which is an analogous art) to include wherein the TCP connection comprises an auxiliary MPTCP subflow over a second access network between the HCPE and the HAG; the method further comprising: at the HCPE, converting third TCP segments to third MPTCP segments of the auxiliary MPTCP subflow and vice versa; and at the HAG, converting fourth TCP segments to fourth MPTCP segments of the auxiliary subflow and vice versa, as taught by Annamalaisami, in paragraph [0003], to adopt multipath transmission control protocol connection (MPTCP) features for improvements in performance using subflows.

AAPA further teaches:
	wherein the second access network is of the Internet service provider (ISP) – in paragraph [0003] ([0003] “A Customer Premises Equipment connects clients or local networks to an access network of an Internet Service Provider or ISP. The ISP then provides internet access to the clients by connecting the access network with the Internet through a gateway over the core network of the provider.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and Annamalaisami with AAPA (which is an analogous art) to include wherein the second access network is of the Internet service provider (ISP), as taught by Kini, in paragraph [0001], to improve throughput of data communicated to and from a host or client running TCP.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”), Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”), and Sreeramoju et al. (Pub. No.: US 2017/0163539, hereinafter, “Sreeramoju”).
Claim 16. Combination of Kini, Anton, AAPA, and Annamalaisami teaches The method according to claim 15 – refer to claim 15 for reference(s).

Annamalaisami further teaches:
further comprising: by the HAG, using destination address information of the networking node for the fourth segments sent to the networking node – in paragraphs [0049], [0267], Fig. 1B ([0049] “A first appliance 200 may be deployed on a first network 104 and a second appliance 200' on a second network 104'. … the first appliance 200 and second appliance 200' work in cooperation or in conjunction with each other to accelerate network traffic or the delivery of application and data between a client and a server.” [0267] “forwarded to the node owning the destination address. … Traffic arriving from external clients … directed to the internal IP address of the appliance (1.2.3.4) may be forwarded directly ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Annamalaisami (which is an analogous art) to include by the HAG, using destination address information of the networking node for the fourth segments sent to the networking node, as taught by Annamalaisami, in paragraph [0003], to adopt multipath transmission control protocol connection (MPTCP) features for improvements in performance using subflows.

Combination of Kini, Anton, AAPA, and Annamalaisami does not explicitly teach:
by the HCPE, using destination address information of the HAG for the third MPTCP segments.
However, Sreeramoju teaches:
by the HCPE, using destination address information of the HAG for the third MPTCP segments – in paragraphs [0028], [0030] ([0028] “The term "set of tuples" may generally refer to a 4-tuple in the form of (source IP address, source port number, destination IP address, destination port number) for uniquely identifying a bi-directional connection between EP-A 110 and EP-B 120.” [0030] “first packets on SF1 170 travel on a first path from EP-A 110 to EP-B 120 based on first set of tuples 172 included in each first packet.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, AAPA, and Annamalaisami with Sreeramoju (which is an analogous art) to include by the HCPE, using destination address information of the HAG for the third MPTCP segments, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim 17. Combination of Kini, Anton, AAPA, and Annamalaisami teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Anton, AAPA, and Annamalaisami does not explicitly teach:
further comprising, for establishing the auxiliary MPTCP subflow: sending, by the HAG for establishing the auxiliary MPTCP subflow, a segment comprising an address of the HAG in the second access network over the primary MPTCP subflow.
However, Sreeramoju teaches:
further comprising, for establishing the auxiliary MPTCP subflow: sending, by the HAG for establishing the auxiliary MPTCP subflow, a segment comprising an address of the HAG in the second access network over the primary MPTCP subflow – in paragraphs [0049], [0050], [0052] ([0049] “EP-A 110 configures first set of tuples 172 identifying subflow SF1 170. For example, first set of tuples 172=(source IP address=IP-A, source port number=Port-A1, destination IP address=IP-B, destination port number=Port-B).” [0050] “exchange key information for subsequent addition of subflows.” [0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. … In practice, key information exchanged in the initial MP_CAPABLE handshake (see 430, 432 and 434) will be used in the MP_JOIN option.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, AAPA, and Annamalaisami with Sreeramoju (which is an analogous art) to include further comprising, for establishing the auxiliary MPTCP subflow: sending, by the HAG for establishing the auxiliary MPTCP subflow, a segment comprising an address of the HAG in the second access network over the primary MPTCP subflow, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim 18. Combination of Kini, Anton, AAPA, and Annamalaisami teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Anton, AAPA, and Annamalaisami does not explicitly teach:
further comprising: sending, by the HCPE, a segment comprising a request to establish the second MPTCP subflow to the HAG.
However, Sreeramoju teaches:
further comprising: sending, by the HCPE, a segment comprising a request to establish the second MPTCP subflow to the HAG – in paragraph [0052] ([0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. At 450, EP-A 110 sends a SYN packet to EP-B 120.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, AAPA, and Annamalaisami with Sreeramoju (which is an analogous art) to include sending, by the HCPE, a segment comprising a request to establish the second MPTCP subflow to the HAG, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim 19. Combination of Kini, Anton, AAPA, and Annamalaisami teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Anton, AAPA, and Annamalaisami does not explicitly teach:
further comprising: sending, by the HAG, a segment comprising a request to establish the second MPTCP subflow to the HCPE.
However, Sreeramoju teaches:
further comprising: sending, by the HAG, a segment comprising a request to establish the second MPTCP subflow to the HCPE – in paragraph [0052] ([0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. … At 452, EP-B 120 responds with a SYN-ACK packet, and at 454, EP-A 110 responds with an ACK packet to complete the handshake.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, AAPA, and Annamalaisami with Sreeramoju (which is an analogous art) to include sending, by the HAG, a segment comprising a request to establish the second MPTCP subflow to the HCPE, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim 20. Combination of Kini, Anton, AAPA, and Annamalaisami teaches The method according to claim 15 – refer to claim 15 for reference(s). 

Combination of Kini, Anton, AAPA, and Annamalaisami does not explicitly teach:
comprising, for establishing the primary and auxiliary MPTCP subflow: by the HAG, receiving a synchronization segment from the HCPE indicative for a request to establish the primary and auxiliary MPTCP subflows; subsequently, by the HCPE, receiving a synchronization and acknowledgement segment from the HAG; establishing, by the HCPE, the primary and the auxiliary MPTCP subflows; receiving, by the HAG, an acknowledgment segment from the HCPE; and subsequently, by the HAG, establishing the primary and the auxiliary MPTCP subflows.
However, Sreeramoju further teaches:
comprising, for establishing the primary and auxiliary MPTCP subflow: – in paragraphs [0049], [0051] ([0049] “configures first set of tuples 172 identifying subflow SF1 170.” [0051] “configures second set of tuples 182 for identifying subflow SF2 180 ….”)
by the HAG, receiving a synchronization segment from the HCPE indicative for a request to establish the primary and auxiliary MPTCP subflows; – in paragraphs [0050], [0052] ([0050] “At 430, 432 and 434 in FIG. 4 (related to 230 in FIG. 2), a three-way handshake is used to establish SF1 170. At 430, EP-A 110 sends a synchronization (SYN) packet to EP-B 120.” [0052] “At 450, 452 and 454 in FIG. 4 (related to 240 in FIG. 2), a three-way handshake is also used to establish subflow SF2 180. At 450, EP-A 110 sends a SYN packet to EP-B 120.”)
subsequently, by the HCPE, receiving a synchronization and acknowledgement segment from the HAG; – in paragraphs [0050], [0052] ([0050] “At 432, EP-B 120 responds with a synchronization-acknowledgement (SYN-ACK) packet, to which EP-A 110 responds with an ACK packet at 434.” [0052] “At 452, EP-B 120 responds with a SYN-ACK packet, and at 454, EP-A 110 responds with an ACK packet to complete the handshake.”)
establishing, by the HCPE, the primary and the auxiliary MPTCP subflows; – in paragraphs [0050], [0052] ([0050] “Option MP_CAPABLE is used in the SYN, SYN-ACK and ACK packets to allow EP-A 110 and EP-B 120 to verify that MPTCP is supported, and exchange key information for subsequent addition of subflows.” [0052] “Instead of MP_CAPABLE, option MP_JOIN is used in the SYN, SYN-ACK and ACK packets to identify the MPTCP connection joined by the new subflow SF2 180.”)
receiving, by the HAG, an acknowledgment segment from the HCPE; and – in paragraph [0050] ([0050] “At 430, EP-A 110 sends a synchronization (SYN) packet to EP-B 120. At 432, EP-B 120 responds with a synchronization-acknowledgement (SYN-ACK) packet, to which EP-A 110 responds with an ACK packet at 434.”)
subsequently, by the HAG, establishing the primary and the auxiliary MPTCP subflows – in paragraphs [0050], [0052] ([0050] “Option MP_CAPABLE is used in the SYN, SYN-ACK and ACK packets to allow EP-A 110 and EP-B 120 to verify that MPTCP is supported, and exchange key information for subsequent addition of subflows.” [0052] “Instead of MP_CAPABLE, option MP_JOIN is used in the SYN, SYN-ACK and ACK packets to identify the MPTCP connection joined by the new subflow SF2 180.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, AAPA, and Annamalaisami with Sreeramoju (which is an analogous art) to include comprising, for establishing the primary and auxiliary MPTCP subflow: by the HAG, receiving a synchronization segment from the HCPE indicative for a request to establish the primary and auxiliary MPTCP subflows; subsequently, by the HCPE, receiving a synchronization and acknowledgement segment from the HAG; establishing, by the HCPE, the primary and the auxiliary MPTCP subflows; receiving, by the HAG, an acknowledgment segment from the HCPE; and subsequently, by the HAG, establishing the primary and the auxiliary MPTCP subflows, as taught by Sreeramoju, in paragraphs [0015] and [0021], to provide a technique which utilizes multiple paths simultaneously to transfer data between two endpoints and to exploit the multiple paths between them to improve application throughput and latency and reduce the likelihood of congestion in network environment.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”), Annamalaisami et al. (Pub. No.: US 2014/0351447, hereinafter, “Annamalaisami”), and Tremblay et al. (Pub. No.: US 2012/0331160, hereinafter, “Tremblay”).
Claim 21. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s). 

Combination of Kini, Anton, and AAPA does not explicitly teach:
wherein the HAG comprises a plurality of gateway servers each acting as gateway between the first access network and the networking node.
Annamalaisami further teaches:
wherein the HAG comprises a plurality of gateway servers each acting as gateway between the first access network and the networking node – in paragraphs [0043], [0049], Fig. 1B ([0043] “the appliance 200 includes … appliances ….” [0049] “A first appliance 200 may be deployed on a first network 104 and a second appliance 200' on a second network 104'. … the first appliance 200 and second appliance 200' work in cooperation or in conjunction with each other to accelerate network traffic or the delivery of application and data between a client and a server.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Annamalaisami (which is an analogous art) to include wherein the HAG comprises a plurality of gateway servers each acting as gateway between the first access network and the networking node, as taught by Annamalaisami, in paragraph [0003], to adopt multipath transmission control protocol connection (MPTCP) features for improvements in performance using subflows.

Combination of Kini, Anton, AAPA, and Annamalaisami does not explicitly teach:
wherein the method further comprises: by the HAG, load balancing the primary MPTCP subflow to one of the gateway servers.
However, Tremblay teaches:
wherein the method further comprises: by the HAG, load balancing the primary MPTCP subflow to one of the gateway servers – in paragraphs [0048], [0051] ([0048] “the system 100 includes an MPTCP-capable load balancing server 150 and a number of serving nodes 30A-30C.” [0051] “the load balancing server 150 will … open a single connection to one of the serving nodes 30A-30C.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, AAPA, and Annamalaisami with Tremblay (which is an analogous art) to include wherein the method further comprises: by the HAG, load balancing the primary MPTCP subflow to one of the gateway servers, as taught by Tremblay, in paragraph [0045], to add a multi-path TCP proxy that would maintain the high traffic while increasing the bandwidth and improving the resiliency of the traffic by taking full advantage of the multipath TCP capabilities, with no modifications to the load balanced applications.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Seo et al. (Pub. No.: US 2017/0134261, hereinafter, “Seo”).
Claim 28. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).

Combination of Kini, Anton, and AAPA does not explicitly teach:
wherein the use of the MPTCP is transparent to both the client node and the networking node.
However, Seo teaches:
wherein the use of the MPTCP is transparent to both the client node and the networking node – in paragraphs [0066], [0070], Fig. 2 (The terminal 100 transmits data to the server 400 and receives data from the server 400 without utilizing the gateway 200. In some exemplary embodiments, the server 300 and the server 400 can be general servers capable of performing TCP-based communications via a single path. The gateway 200 relays MPTCP data and TCP data. The gateway 200 may be a Transparent CP supported proxy server that allows the terminal 100 to transmit and to receive data via MPTCP when communicating with a general TCP server. In an exemplary embodiment, the gateway 200 can be located where multiple networks are interconnected. In another exemplary embodiment, the gateway 200 can be located where the LTE network and the WiFi network are interconnected. The gateway 200 may be called a MultiNet Aggregation-Gateway (MA-GW).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Seo (which is an analogous art) to include wherein the use of the MPTCP is transparent to both the client node and the networking node, as taught by Seo, in paragraph [0029], to transmit data, by using a plurality of available wireless networks at the same time, via each path can be aggregated and delivered as one piece of data, in which a large amount of data may be quickly sent and received using a plurality of available network resources.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Conner et al. (Pub. No.: US 2007/0047547, hereinafter, “Conner”).
Claim 30. Combination of Kini, Anton, and AAPA teaches The method according to claim 29 – refer to claim 29 for reference(s).
	
Combination of Kini, Anton, and AAPA does not explicitly teach:
wherein the HAG includes a networking interface configured to receive data packets according to at least another networking protocol that is different than a protocol of the MPTCP subflow, and the HAG directly forwards said data packets to the outside network without conversion by the proxy logic of the HAG.
However, Conner teaches:
	wherein the HAG includes a networking interface configured to receive data packets according to at least another networking protocol that is different than a protocol of the MPTCP subflow, and the HAG directly forwards said data packets to the outside network without conversion by the proxy logic of the HAG. – in paragraph [0096] (Since the UE supports UDP-Lite from requirement, when transmitting, no conversion to UDP-Lite is required. And, when receiving, no conversion to UDP from UDP-Lite is required. Namely, the UE will be able to operate properly, not ever knowing that the original application was using regular UDP and not UDP-Lite.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Conner (which is an analogous art) to include wherein the HAG includes a networking interface configured to receive data packets according to at least another networking protocol that is different than a protocol of the MPTCP subflow, and the HAG directly forwards said data packets to the outside network without conversion by the proxy logic of the HAG, as taught by Conner, in paragraph [0096], to provide a technique which does not require conversion of a protocol when a device supports the respective protocol.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Svedberg et al. (Pub. No.: US 2018/0041570, hereinafter, “Svedberg”).
Claim 31. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
	
Combination of Kini, Anton, and AAPA does not explicitly teach:
wherein the HAG comprises a plurality of gateway servers and the HAG further comprises a load balancer that balances packets coming from different HCPEs.
	However, Svedberg teaches:
wherein the HAG comprises a plurality of gateway servers and the HAG further comprises a load balancer that balances packets coming from different HCPEs. – in paragraph [0043] (The Load balancing cluster 106 comprises a plurality of load balancers, for example n load balancers LB1-LBn.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Svedberg (which is an analogous art) to include wherein the HAG comprises a plurality of gateway servers and the HAG further comprises a load balancer that balances packets coming from different HCPEs, as taught by Svedberg, in paragraph [0009], to perform multi-path load balancing in a communications network.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kini, Sriganesh (Pub. No.: US 2012/0093150, hereinafter, “Kini”) in view of Anton et al. (Pub. No.: US 2007/0124802, hereinafter, “Anton”), and further in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2019/0182363, hereinafter, “AAPA”) and Devarajan et al. (Pub. No.: US 2010/0125903, hereinafter, “Devarajan”).
Claim 32. Combination of Kini, Anton, and AAPA teaches The method according to claim 14 – refer to claim 14 for reference(s).
	
Combination of Kini, Anton, and AAPA does not explicitly teach:
wherein the HAG terminates the TCP connection in a case that the network address used for the primary MPTCP subflow is lost.
However, Devarajan teaches:
wherein the HAG terminates the TCP connection in a case that the network address used for the primary MPTCP subflow is lost. – in paragraph [0005] (Hence tunnel packets that are in the transit and addressed to the previous IP address are lost in the internet cloud, causing retransmission and disconnection of the client connections.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kini, Anton, and AAPA with Devarajan (which is an analogous art) to include wherein the HAG terminates the TCP connection in a case that the network address used for the primary MPTCP subflow is lost, as taught by Kini, in paragraph [0002], to ensure that packets are transmitted correctly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449